                   Case 1-18-01141-ess                    Doc 57           Filed 01/01/21             Entered 01/02/21 00:11:33


                                                              United States Bankruptcy Court
                                                               Eastern District of New York
Murray,
       Plaintiff                                                                                                       Adv. Proc. No. 18-01141-ess
John and Jane Doe Corporations and Entit,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0207-1                                                  User: frandazzo                                                             Page 1 of 2
Date Rcvd: Dec 30, 2020                                               Form ID: 773                                                               Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 01, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
                       + Email/Text: trustee@certilmanbalin.com
                                                                                        Dec 30 2020 18:13:56      Richard J. McCord, Certilman Balin Adler and
                                                                                                                  Hyman, 90 Merrick Avenue, East Meadow, NY
                                                                                                                  11554-1597
pla                       Email/PDF: seanmurray@prodigy.net
                                                                                        Dec 30 2020 18:11:00      Sean M. Murray, P.O. Box 1110, Attn: 2544,
                                                                                                                  Albany, NY 12201-1110
                       + Email/Text: ustpregion02.br.ecf@usdoj.gov
                                                                                        Dec 30 2020 18:12:00      U.S. Trustee, Office of the United States Trustee,
                                                                                                                  Eastern District of NY, U.S. Federal Office
                                                                                                                  Building, 201 Varick Street, Suite 1006, New
                                                                                                                  York, NY 10014-4811

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 01, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 30, 2020 at the address(es) listed
below:
Name                               Email Address
Barbara Dunleavy
                                   on behalf of Defendant Specialized Loan Servicing LLC BDunleavy@logs.com, LOGSECF@logs.com
                Case 1-18-01141-ess             Doc 57         Filed 01/01/21            Entered 01/02/21 00:11:33


District/off: 0207-1                                       User: frandazzo                                                           Page 2 of 2
Date Rcvd: Dec 30, 2020                                    Form ID: 773                                                             Total Noticed: 3
Cleo f Sharaf
                          on behalf of Defendant Nationstar Mortgage LLC d/b/a Mr Cooper as Servicing Agents For Federal Home Loan Mortgage
                          Corporation csharaf@rasboriskin.com

Kevin R Toole
                          on behalf of Defendant Nationstar Mortgage LLC d/b/a Mr Cooper as Servicing Agents For Federal Home Loan Mortgage
                          Corporation ktoole@rascrane.com

Raquel Felix
                          on behalf of Defendant Specialized Loan Servicing LLC rfelix@rasboriskin.com, rfelix@ecf.courtdrive.com

Robert W. Griswold
                          on behalf of Defendant Specialized Loan Servicing LLC rgriswold@logs.com, LOGSECF@logs.com


TOTAL: 5
                 Case 1-18-01141-ess               Doc 57   Filed 01/01/21      Entered 01/02/21 00:11:33


                                              United States Bankruptcy Court
                                                   Eastern District of New York
                                               271−C Cadman Plaza East, Suite 1595
                                                   Brooklyn, NY 11201−1800

IN RE:                                                                                          CASE NO: 1−18−01141−ess
     Murray v. John and Jane Doe Corporations and Entities et al


                          NOTICE TO PARTIES CONCERNING APPEAL (ECF CASE)

A Notice of Appeal was filed on December 29, 2020, in the above case by Sean M. Murray, regarding Order and
Judgment Granting Motion for Summary Judgment and Memorandum and Order on Motion for Summary Judgment
dated December 15, 2020, document number 50 and 51.

Effective December 1, 2014, Part VIII of the Federal Rules of Bankruptcy Procedure governing bankruptcy appeals was
substantially revised in order to align those rules with the Federal Rules of Appellate Procedure and updated to include
electronic transmission, filing, and service.

This notice must be read together with the Federal Rules of Civil Procedure (FRCP), the Federal Rules of Bankruptcy
Procedure (FRBP), the Local Rules of the Eastern District of New York, and this Court's Local Rules and Procedures.

1.      Service of Notice: The appellant must provide the Clerk with the email address of each party to be served; to the
        extent that there are parties to the appeal who are not equipped to receive email noticification, the appellant must
        provide the Clerk with the address for all parties to be served.
2.      Appellant's Designation: Appellant's designation of record on appeal and statement of issues to be presented on
        appeal are due within fourteen (14) days from the date of the filing of the Notice of Appeal. The designation must
        include a list of items to be included in the record on appeal. A copy of the designation and statement shall be
        served by the appellant on the appellee. A certificate of service must be filed with the bankruptcy court as proof
        that proper service was made.
3.      Appellee's Designation: Within fourteen (14) days after service of the appellant's designation and statement, the
        appellee may file with the bankruptcy court and serve on the appellant a designation of additional items to be
        included in the record on appeal.
4.      Transcripts: If the record designated by any party includes a transcript of any proceeding or a part thereof, the
        party shall, immediately after filing the designation, call one of the court approved transcription service agencies to
        request a copy of a transcript. The written request for the transcript shall be filed with the bankruptcy court. The
        party requesting the transcript is responsible for the cost of transcription. Designated transcripts must be provided
        to this office in PDF format.
5.      ECF Registration (Attorneys Only): Documents must be filed electronically relative to this matter, both in the
        Bankruptcy Court and, once the record has been transmitted, in the District Court. For information on ECF
        registration in the Bankruptcy Court, please visit: www.nyeb.uscourts.gov/electronic−filing−procedures; in the
        District Court, visit: https://www.nyed.uscourts.gov/cmecf.
6.      Transmittal of Record on Appeal: Generally the record on appeal will be transmitted thirty (30) days from the
        date of the filing with the Court of the Notice of Appeal.

Dated: December 30, 2020                                                                         FOR THE COURT

                                                                                                 By: s/F. Randazzo
                                                                                                 ________________
                                                                                                 Deputy Clerk
BLntcparap.jsp [Notice to Parties 04/17/17]
